internal_revenue_service number release date index number -------------------------- ------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-135660-05 date date ------------------------ -------------------------- -------------------------------- ------------------------------------ ------------------------------------- legend distributing --------------------------------------------------------------- -------------------------------------------------- x controlled shareholder business a business b dear -------------- federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the this letter responds to your date letter requesting rulings on certain ----------------------------------- plr-135660-05 distributing or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing or controlled_corporation sec_355 and sec_1_355-7t summary of facts distributing is an s_corporation which is wholly owned by shareholder distributing is engaged in business a and business b financial information submitted by distributing indicates that business a and business b have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction i distributing will change its name to x and form controlled for what is represented to be a valid business_purpose distributing has proposed the following transaction to separate its business a from business b the proposed transaction distributing will transfer all of the assets of business b to controlled in exchange for all of controlled’s stock and controlled’s assumption_of_liabilities the contribution distribution controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution iii distributing will distribute all the stock of controlled to shareholder the ii representations the taxpayer has made the following representations regarding the contribution and distribution a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder b the five years of financial information submitted on behalf of distributing’s business a and business b represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted plr-135660-05 c following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees d the distribution is being carried out for the following business_purpose to significantly enhance the protection of the business a assets the distribution is motivated in whole or substantial part by this corporate business_purpose e the distribution is not used principally as a device for the distribution of the earnings or profits of distributing controlled or both f the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will each equal or exceed the sum of the liabilities assumed as determined under sec_357 g the liabilities assumed as determined under sec_357 by controlled in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred h no intercorporate debt will exist between distributing and controlled at the time of or after the distribution i no two parties to the proposed transaction are investment companies as defined in sec_368 and iv j payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length k the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7t pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation l for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-135660-05 m for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution n the total fair_market_value of the assets of distributing transferred to controlled will equal or exceed the aggregate adjusted_basis of the transferred assets rulings the contribution followed by the distribution will qualify as a no gain_or_loss will be recognized by controlled on the contribution distributing will recognize no gain_or_loss on the contribution sec_357 based solely on the information submitted and the representations set forth above we rule as follows on the contribution and distribution reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 and sec_361 sec_1032 the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 contribution will include the period distributing held that asset sec_1223 sec_361 the income of shareholder upon the receipt of controlled stock sec_355 the hands of shareholder immediately after the distribution will equal shareholder's the aggregate basis of the distributing stock and the controlled stock in the basis that controlled has in each asset received from distributing in no gain_or_loss will be recognized by and no amount will be included in no gain_or_loss will be recognized by distributing on the distribution the holding_period of each asset received by controlled in the plr-135660-05 aggregate basis in the distributing stock held immediately before the distribution such aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock on which the distribution is made provided such stock is held as a capital_asset on the date of the distribution sec_1223 controlled will be made in accordance with sec_312 and sec_1_312-10 the proposed transaction will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to be a sub chapter s_corporation under sec_1362 for its first taxable_year distributing’s momentary ownership of the stock of controlled as part of a proper allocation of earnings_and_profits between distributing and caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 and iv whether distributing is a valid s_corporation and as to whether controlled is otherwise eligible to be an s_corporation procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this plr-135660-05 sincerely richard k passales richard k passales senior counsel branch office of associate chief_counsel corporate plr-135660-05 cc ------------------------------- ---------------------------------- ------------------------------- ---------------------------------- ------------------------------- ---------------- -------------------------
